Citation Nr: 0933425	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-19 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for a left above the 
knee amputation as a result of vascular neuropathy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Navy form August 1969 to August 1973, and from June 1974 to 
June 1976, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the United States 
Department of Veterans Affairs, which denied entitlement to 
the benefits sought.

This case was previously before the Board in October 2007, 
when the matter was remanded for the scheduling of a personal 
hearing before a Veterans Law Judge at the RO.  That hearing 
was held in January 2008, and a transcript of that hearing 
has been associated with the claims file.

When the case was returned to the Board in May 2008, the 
Board reopened the claim of service connection for diabetes 
mellitus, and remanded the underlying claim and the 
inextricably intertwined claim regarding the left knee 
amputation for further development.  All requested actions 
having been taken, the issues have been returned to the Board 
for appellate adjudication.

In February 2009 correspondence, the Veteran raised the issue 
of service connection for peripheral neuropathy as due to 
herbicide exposure, as well as secondary osteomyelitis.  This 
is an attempt to reopen a previously denied claim, and is 
referred to the RO for appropriate action.  Moreover, earlier 
correspondence in the claims file indicate the presence of 
unadjudicated claims for special monthly compensation and an 
automobile allowance.  These claims, too, are referred to the 
RO for action.

The issue involving service connection for a left above the 
knee amputation as due to vascular neuropathy is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent medical evidence of record establishes no 
diagnosis of diabetes mellitus, type II, is warranted at this 
time or at any time in the past.


CONCLUSION OF LAW

Service connection for diabetes mellitus, type II, is not 
warranted.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Here, legally adequate notice was provided in August 2004 
correspondence, prior to the initial adjudication of the 
claim.  The letter informed the Veteran of the elements of a 
claim for service connection, described the evidence and 
information necessary to substantiate the claim, and set 
forth the respective responsibilities of VA and the Veteran 
in obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
recognizes that notice regarding VA policies and procedures 
for assignment of disability evaluations and effective dates 
was not provided, but in light of the denial herein of 
service connection, such error is harmless.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board notes that in 
June 2009 correspondence, the Veteran acknowledges that he 
has been informed with regard to how to substantiate his 
claim, and that  he understood what was required of him and 
of VA.  The Board finds the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and hence is not prejudiced by proceeding at this 
time.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has associated with the claims file VA treatment records from 
1987 to 2008.  Service treatment records are included in the 
file.  The Veteran has been afforded several VA examinations, 
the most recent of which was in July 2008.  The Veteran 
appeared at a January 2008 personal hearing before the 
undersigned at the RO.  The Veteran has submitted, or VA has 
obtained on his behalf, private treatment records from a 
number of providers.  The appellant has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Diabetes mellitus is a listed presumptive 
condition for all Veterans when diagnosed within one year of 
separation from service.  38 C.F.R. § 3.309(a).  Type II 
diabetes, as is claimed here, is a presumptive disease for 
herbicide exposed Veterans when diagnosed at any time after 
exposure.  38 C.F.R. § 3.309(e).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

In this case, the Veteran's exposure to herbicides is 
established by presumption.  Service records reveal that the 
Veteran physically served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, and hence his exposure to 
Agent Orange is presumed under the law.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The sole element of the claim for service connection which 
must still be met, therefore, is the presence of a current 
disability; the evidence must establish a current diagnosis 
of diabetes mellitus, type II.  Here, however, the competent 
evidence of record fails to support such a finding.

Private treatment records from 1986 to 1987, and from 1993, 
reveal a diagnosis of and ongoing treatment for psychiatric 
issues.  They do not refer to or show any history of or 
current treatment for diabetes.  

A review of VA treatment records from 1987 to the present 
reveals no clear diagnosis of diabetes.  The Veteran did at 
various times have elevated blood sugar readings and was 
identified as a "borderline diabetic" as early as April 
2002.  In September 2003, a VA doctor stated that the Veteran 
had diabetic neuropathy, and related current foot problems to 
diabetes.  Another VA doctor in November 2003 informed him 
that he was considered a "diet controlled diabetic."

At a May 2005 VA examination, the VA examiner diagnosed a 
"metabolic syndrome" which included "at least pre-diabetes 
based on blood sugars...."  He stated that there was "insulin 
resistance manifested by a prediabetic state...."

In order to resolve any ambiguity in the record, a VA 
examination was conducted in July 2008.  The examiner 
reviewed the claims file in its entirety in addition to 
examining the Veteran.  He opined that the Veteran does not 
currently, and never did, meet the diagnostic criteria for a 
diagnosis of diabetes mellitus, type II.  He noted the 
history of blood sugar readings reflected in VA records back 
to 1989.  He found the readings to be "overwhelmingly" 
normal, with occasional readings in the pre-diabetic or 
glucose intolerance range.  He also noted that extensive 
testing in October 2001 was well within normal in all 
respects; this testing was prompted by very high blood sugar 
readings in the late summer of 2001.  The VA examiner stated 
that these readings were the consequence of an osteomyelitis 
infection and dehydration.  They did not indicate diabetes.  
In summary, the doctor opined that there was no consistent 
elevation of blood sugar readings over the years to warrant a 
diagnosis of diabetes.  Blood sugars over the last several 
years had been within normal limits, and this was in the 
absence of any treatment with medication or indication of 
special diet.

The record does not support a finding of a current diagnosis 
or disability from diabetes mellitus, type II.  The sole 
doctor to offer a definitive statement on the issue is 
adamant that no diagnosis is now or ever has been warranted.  
The opinion is well-supported by the record, both as cited by 
the examiner and as related by the Veteran.  No doctor has 
offered a diagnosis of diabetes.  The Board notes that the 
Veteran himself has not stated that he has a current medical 
diagnosis; instead, he argues that he has at times had 
elevated blood sugars which would meet the diagnostic 
criteria.  As a layperson, however, the Veteran is not 
competent to offer an opinion on a matter requiring 
specialized medical knowledge or training.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Additionally, the recent VA examiner 
has refuted the Veteran's conclusions, noting that isolated 
elevated readings are not sufficient to warrant a diagnosis.

The claim of service connection for diabetes mellitus, type 
II, is denied in the absence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for diabetes mellitus, type II, is denied.


REMAND

In the May 2008 remand, the Board found that the Veteran's 
claim of service connection for a left above the knee 
amputation due to vascular neuropathy was inextricably 
intertwined with his claim of service connection for 
diabetes.  The evidence of record indicated that neuropathy 
might have been related to diabetes, and if so, the 
amputation may have been considered a complication of 
diabetes.  With the above denial of service connection for 
diabetes mellitus, type II, however, the issues are 
separated.

Unfortunately, the Veteran has now raised an additional 
inextricably intertwined claim.  In his February 2009 
correspondence, the Veteran states, "I also have peripheral 
neuropathy I believe could have come with the exposure to 
herbicides."  Service connection for acute and subacute 
peripheral neuropathy, a presumptive condition for herbicide 
exposed veterans, was denied in a May 2003 rating decision.  
Although an appeal with respect to this decision was 
initiated, the appeal was withdrawn in February 2004, and the 
denials are now final.  The Veteran's correspondence is 
considered a request to reopen the previously denied claim.

As the left above the knee amputation is alleged to be 
related to a form of neuropathy, until the newly raised claim 
is resolved, any claims involving possible secondary 
conditions must remain pending.  The Board regrets the 
additional delay.


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to develop and adjudicate the Veteran's 
reopened claim for service connection for 
peripheral neuropathy of the upper and 
lower extremities.

2.  Following such, the RO should review 
the claims file and arrange for any 
additional development indicated with 
respect to the claim of service connection 
for a left above the knee amputation.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


